DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the amount of supplied power” in Line 19. There is insufficient antecedent basis for this limitation in the claim. Similarly, claim 1 recites “the amount of requested power” in Line 21-22. There is insufficient antecedent basis for this limitation in the claim. Similarly, claim 1 recites “the amount of transmitted power” in Line 27-28. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14, depend on claim 1, thus are indefinite and rejected for the same reasons as outlined above.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the amount of supplied power” in Line 19. There is insufficient antecedent basis for this limitation in the claim. Similarly, claim 1 recites “the amount of requested power” in Line 21-22. There is insufficient antecedent basis for this limitation in the claim. Similarly, claim 1 recites “the amount of transmitted power” in Line 27-28. There is insufficient antecedent basis for this limitation in the claim.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “the smaller amount of power” in Line 3. There is insufficient antecedent basis for this limitation in the claim.
The term “the smaller amount of power” in claim 4 is a relative term which renders the claim indefinite. The term “the smaller amount of power” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “the amount of stored and discharged power” in Line 8-9. There is antecedent basis for this limitation in the claim. Similarly, claim 5, recites “the amount of discharged power” in Line 10. There is antecedent basis for this limitation in the claim.
	Claims 12-14, depend on claim 5, thus are indefinite and rejected for the same reasons as outlined above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over EDA et al. USPGPUB 2018/0240201 (hereinafter “EDA”), in view of KOBAYASHI et al. USPGPUB 2019/0058330 (hereinafter “KOBAYASHI”).
Regarding claim 1, EDA teaches a power trading management apparatus (Paragraph [0103] “The power trading matching system 10 according to the embodiment is a system in which surplus power is accommodated in a plurality of customers that own a power generation device and a storage battery, and performs accommodation of surplus power between the customer A (the first customer) 20 and the customer B (the second customer) 30, as illustrated in FIG. 1”, wherein examiner interpreted power trading matching system as power trading management apparatus) in which a power supply apparatus which supplies power (Paragraph [0129] “As illustrated in FIG. 1, the power trading matching system 10 of the embodiment is connected to the electronic terminal 37 owned by the customer B 30 that is estimated to generate surplus power in a predetermined time period”, wherein examiner interpreted customer B as power supply apparatus, which includes Paragraph [0130] “As illustrated in FIG. 1, the customer B 30 includes a solar panel (power generation device) 31, a power conversion device (PCS) 32 for solar power generation, a power sensor 32a for generated power”), a power demand apparatus which requests power (Paragraph [0109] “As illustrated in FIG. 1, the power trading matching system 10 of the embodiment is connected to the electronic terminal 27 owned by the customer A 20 that requires power in a predetermined time period”, wherein examiner interpreted customer A as power demand apparatus, which includes Paragraph [0110] “the load 24, a load power sensor 24a”, wherein Paragraph [0116] “the load 24 is a power consumption body such as home appliances such as air conditioners or refrigerators in a general household, or facilities or air conditioning devices in a factory, and consumes the power supplied from the grid 40, the power generated by the solar panel 21, and the power stored in the power storage device 23”), a power storage and discharge apparatus which stores and discharges power (Paragraph [0114] “The power storage device (storage battery) 23 is provided to temporarily store the surplus power that cannot be consumed by the load 24 from the power generated by the solar panel 21. Accordingly, even when the amount of the consumed power by the load 24 is small in a time period during the daytime in which power is generated by the solar panel 21, the surplus power is stored in the power storage device 23, thereby preventing wasting of discarding the generated power”, wherein storage device 23 is part of customer A, and Paragraph [0134] “The power storage device (storage battery) 33 is provided to temporarily store the surplus power that cannot be consumed by the load 34 among the power generated by the solar panel 31. Accordingly, even when the consumed power amount in the load 34 is small in a time period during the daytime in which the power is generated by the solar panel 31, the surplus power is stored in the power storage device 33, thereby preventing wasting of discarding the generated power”, wherein storage device 33 is part of customer B), and
a power transmission switching apparatus which switches a power transmission path between the power supply apparatus, the power demand apparatus, and the power storage and discharge apparatus (Paragraph [0161] “As illustrated in FIG. 1, the power transmission control part 16 transmits the surplus power among a plurality of customers based on the combination of the customer A 20 and the customer B 30 detected by the matching part 15. Specifically, when the predetermined time period is reached, the power transmission control part 16 supplies power from the customer B 30 that has generated the surplus power to the customer A 20 that requires the power”, and Paragraph [0162] “Accordingly, the customer A receives the supply of the surplus power from the customer B 30 in the predetermined time period, such that the customer A does not need to purchase power from the power company via the grid 40”, wherein examiner interpreted power transmission control part as a power transmission switching apparatus, and wherein surplus power generated by customer B is supplied to customer A, which includes the usage of power storage device to store the surplus energy generated by solar panel (see above Paragraph [0114], and [0134]), therefore examiner interpreted power moving from energy storage and between customers A, and B as a power transmission path between power supply apparatus, the power demand apparatus, and power storage and discharge apparatus) are connected via a power network (Paragraph [0106] “A solid line connecting the respective components illustrated in FIG. 1 indicates a flow of information such as data, and a dash-dotted line indicates a flow of electricity”, and Paragraph [0170] “The supply of the surplus power is performed from the customer B 30 to the customer A 20 via the smart meters 28 and 38”, wherein examiner interpreted connection of various components in both solid line and dash-dotted line as a power network),
and that is connected so as to be able to communicate with a supply-side computer which controls the power supply apparatus (Paragraph [0139] “the EMS 26 is connected to the electronic terminal 37”, Paragraph [0139] “the EMS 26 efficiently supplies the load 34 with the generated power of the solar panel 31 and the stored power amount in the power storage device 33 by using the detection results received from the respective sensors 32a, 33a, and 34a”, and Paragraph [0140] “the electronic terminal 37 is a PC, a tablet terminal, a smartphone, or the like owned by the customer B 30. In the embodiment, the information about the surplus power amount in the predetermined time period is input from the customer B 30 to the electronic terminal 37”, and Paragraph [0105], wherein examiner interpreted EMS in connection with electronic terminal as supply-side computer, where EMS controls supplying power to loads), a demand-side computer which controls the power demand apparatus (Paragraph [0119] “the EMS 26 is connected to the electronic terminal 27”, Paragraph [0119] “the EMS 26 efficiently supplies the load 24 with the generated power of the solar panel 21 and the stored power amount in the power storage device 23 using detection results received from the sensors 22a, 23a, and 24a”, and Paragraph [0120] “the electronic terminal 27 is a PC, a tablet terminal, a smartphone, or the like owned by the customer A 20. In the embodiment, the information on the required power amount in a predetermined time period is inputted from the customer A 20 to the electronic terminal 27” and Paragraph [0105], wherein examiner interpreted EMS in connection with electronic terminal as supply-side computer, where EMS controls supplying power to loads), and the power transmission switching apparatus via a communication network (Paragraph [0120] “As illustrated in FIG. 1, the electronic terminal 27 is connected to the power trading matching system 10 (a required power amount information acquisition part 11) via a communication line”, Paragraph [0140] “As illustrated in FIG. 1, the electronic terminal 37 is connected to the power trading matching system 10 (the customer information acquisition part 12) via a communication line”, wherein Paragraph [0149] “As illustrated in FIG. 1, the power trading matching system 10 includes… a power transmission controller 16”, and Paragraph [0106] “A solid line connecting the respective components illustrated in FIG. 1 indicates a flow of information such as data”, wherein examiner interpreted electronic terminals communicating, via communication line, with power trading matching system, which includes power transmission controller, as communicating with supply-side computer, demand-side computer, and power transmission switching apparatus),
the power trading management apparatus (Paragraph [0103] “The power trading matching system 10 according to the embodiment is a system in which surplus power is accommodated in a plurality of customers that own a power generation device and a storage battery, and performs accommodation of surplus power between the customer A (the first customer) 20 and the customer B (the second customer) 30, as illustrated in FIG. 1”, wherein examiner interpreted power trading matching system as power trading management apparatus) comprising:
a processor that executes a program (Paragraph [0214] “the present invention may be implemented as a power trading matching program that causes a computer to execute the power trading matching method implemented according to the flowcharts illustrated in FIGS. 4, 5, and 11”, wherein examiner interpreted power trading matching program as a program); and
a storage device that stores the program (Paragraph [0215] “the present invention may be implemented as a recording medium having the power trading matching program recorded thereon”, wherein examiner interpreted recording medium as storage device that stores program),
wherein the processor executes
reception processing of receiving power supply application data including the amount of supplied power and a supply period from the supply-side computer (Paragraph [0152] “As illustrated in FIG. 1, the customer information acquisition part 12 acquires information about the surplus power amount from the customer B 30 via the electronic terminal 37”, wherein examiner interpreted customer information acquisition part as reception processing of receiving power supply application data, and wherein electronic terminal 37 is supply-side computer, and wherein Paragraph [0153] “Here, the information about the surplus power amount inputted from the customer B 30 includes information such as the surplus power amount (kwh) estimated to be able to be supplied by the customer B 30 in the predetermined time period, the date and time of the predetermined time period”, wherein examiner interpreted surplus power amount as amount of supplied power, and predetermined time period as supply period), and receiving power demand application data including the amount of requested power and a request period from the demand-side computer (Paragraph [0150] “As illustrated in FIG. 1, the required power amount information acquisition part 11 acquires information about the required amount of power from the customer A 20 via the electronic terminal 27”, wherein examiner interpreted required power amount information acquisition part as reception processing of receiving power demand application data, and wherein electronic terminal 27 is demand-side computer, and wherein Paragraph [0151] “Here, the information about the required power amount inputted from the customer A 20 includes information such as the power amount (kwh) required by the customer A 20 in a predetermined time period, the date and time of the predetermined time period”, wherein examiner interpreted required power amount as amount of requested power, and predetermined time period as request period).
EDA does not explicitly teach determination processing of determining whether or not a first trading condition in which the supply period is a period earlier than the request period is satisfied, decision processing of deciding the amount of transmitted power for the power demand apparatus based on at least any one amount of power of the amount of supplied power and the amount of requested power when the first trading condition is satisfied by the determination processing, and power transmission control processing of storing the amount of supplied power in the power storage and discharge apparatus from the power supply apparatus in the supply period and discharging the amount of transmitted power decided by the decision processing to the power demand apparatus from the power storage and discharge apparatus in the request period by controlling the power transmission switching apparatus.
However, KOBAYASHI teaches determination processing of determining whether or not a first trading condition in which the supply period is a period earlier than the request period is satisfied (Paragraph [0067] “when the IPP terminal 200 receives the control instruction information (information indicating the control period and the upper limit output value) notified from the system operator terminal 500, the IPP terminal 200 transmits the control instruction information, and the electric power generation prediction data and the past electric power generation record data of the electric power generating apparatus 210 to the electric power control apparatus 100 (S102)”, Paragraph [0068] “The electric power procurement information deciding unit 110 of the electric power control apparatus 100 decides the amount of electric power (the amount of procured electric power) to be procured from the electric power generating apparatus 210 using information acquired from the IPP terminal 200 (S104)”, wherein examiner interpreted electric power generation during the control period as supply period when generating electric power is done first, then Paragraph [0074] “The EMS terminal 400 determines whether or not to purchase electric power related to the sales information using the sales information received from the PPS terminal 300 (S110)”, and Paragraph [0074] “the EMS terminal 400 calculates a desired amount for purchase (the desired amount of electric power for purchase) in accordance with the current state of the consumer 40 (S112)”, Paragraph [0074] “the EMS terminal 400 determines that a maximum of 10 [kWh] can be purchased during the control period, and calculates the desired amount of electric power for purchase to be 10 [kWh]”, wherein examiner interpreted purchasing electric power during the control period as the request period, which is done after the above supply period, and control period described in Paragraph [0042] “The control instruction information includes a period (hereinafter, referred to as a control period) in which the output of each electric power generating apparatus 210 is controlled, and an upper limit output value of electric power during the period. The system operator 50 decides the control period to be a period in which the possibility of excessive supply of electric power is high (for example, a period of 11:00 to 15:00 in which an electric power generation peak of solar power generation appears), and inputs the decided period into the system operator terminal 500”, wherein examiner interpreted system operator as determination processing, which decides the control period in which supply and request period are included, and where supply period is earlier than request period, and wherein the supply period being earlier then request period is the first trading condition, as seen in Fig. 4, and explained above),
decision processing of deciding the amount of transmitted power for the power demand apparatus based on at least any one amount of power of the amount of supplied power and the amount of requested power (Paragraph [0068] “The electric power procurement information deciding unit 110 of the electric power control apparatus 100 decides the amount of electric power (the amount of procured electric power) to be procured from the electric power generating apparatus 210 using information acquired from the IPP terminal 200 (S104)”, Paragraph [0076] “The desired purchase information collecting unit 120 of the electric power control apparatus 100 totalizes the desired amount of electric power for purchase transmitted from each PPS terminal 300, and finalizes the final desired amount of electric power for purchase (S118). The comparison data output unit 130 outputs, for example, to the display apparatus connected to the electric power control apparatus 100, the comparison data for comparing the amount of procured electric power decided in S104 with the total of the desired amount of electric power for purchase collected in S118 (S120)”, wherein the comparison data output unit is used to compare the amount of supplied power and the amount of requested power, which shows the amount of transmitted power is being decided based on supplied power and requested power, and power control apparatus is interpreted as the decision processing) when the first trading condition is satisfied by the determination processing (as seen in Fig. 4, and explained above, the supply period is earlier than requested period, thus the first trading condition is satisfied, and system operator is interpreted as determination processing), and
power transmission control processing of storing the amount of supplied power in the power storage and discharge apparatus from the power supply apparatus in the supply period (Paragraph [0074] “In a case where the EMS terminal 400 decides to purchase the electric power related to the sales information, the EMS terminal 400 calculates a desired amount for purchase (the desired amount of electric power for purchase) in accordance with the current state of the consumer 40 (S112). For example, it is assumed that the current amount of purchased electric power is zero (that is, only the electric power storage apparatus 410 is operated), the maximum capacity of the electric power storage apparatus 410 is 20 [kWh], and the state of charge (SOC) of the electric power storage apparatus 410 is 50%. In this case, the EMS terminal 400 determines that a maximum of 10 [kWh] can be purchased during the control period, and calculates the desired amount of electric power for purchase to be 10 [kWh]”, wherein examiner interpreted purchasing electric power as storing the amount of supplied power, and examiner interpreted EMS terminal as power transmission control processing, and wherein the power is supplied from power generating apparatus 210 (see Paragraph [0067], and Fig. 4), and the control period is interpreted as a supply period as explained above) and discharging the amount of transmitted power decided by the decision processing to the power demand apparatus from the power storage and discharge apparatus in the request period by controlling the power transmission switching apparatus (Paragraph [0052] “In the case of purchasing the procured electric power, each EMS terminal 400 decides the amount of electric power for purchase (a desired amount of electric power for purchase) and the electric power value (desired electric power for purchase) at each time in the case of receiving the desired amount of electric power for purchase, using the current electric power demand of the consumer 40, the state of charge (SOC) of the electric power storage apparatus 410, the amount of contracted electric power (breaking capacity), and the like”, wherein examiner interpreted purchasing electric power based on current electric power demand and state of charge of electric power storage as discharged amount of transmitted power, and examiner interpreted EMS terminal as transmission switching apparatus, and Paragraph [0074] “In this case, the EMS terminal 400 determines that a maximum of 10 [kWh] can be purchased during the control period, and calculates the desired amount of electric power for purchase to be 10 [kWh]”, wherein examiner interpreted control period which includes request period, as request period).
	EDA and KOBAYASHI are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power trading.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power trading management apparatus, as taught by EDA, and incorporating determination processing, decision processing, and power transmission control processing, as taught by KOBAYASHI.
	One of ordinary skill in the art would have been motivated to improve the supply and demand balance by effectively using power generated by generating apparatus, as suggested by KOBAYASHI (Paragraph [0012] “in a case where the electric power generating apparatus is a solar power generating apparatus, the output electric power value increases from the morning until noon to reach its peak at noon and then, decreases as the sun sets. When the supply-demand balance of electric power is broken due to such a fluctuating output of electric power, various adverse effects may occur. For example, the electric power from the electric power generating apparatus may cause problems such that electric power supply becomes excessive with respect to electric power demand, or the voltage or the frequency of the electric power system is increased”, and Paragraph [0013-0014]).

Regarding claim 2, EDA, and KOBAYASHI teaches all of the features with respect to claim 1 as outlined above.
KOBAYASHI further teaches wherein, in the decision processing, the processor decides the amount of requested power as the amount of transmitted power when it is determined that the first trading condition is satisfied (Paragraph [0076] “The desired purchase information collecting unit 120 of the electric power control apparatus 100 totalizes the desired amount of electric power for purchase transmitted from each PPS terminal 300, and finalizes the final desired amount of electric power for purchase (S118). The comparison data output unit 130 outputs, for example, to the display apparatus connected to the electric power control apparatus 100, the comparison data for comparing the amount of procured electric power decided in S104 with the total of the desired amount of electric power for purchase collected in S118 (S120)”, and Paragraph [0079] “the desired purchase information collecting unit 120 acquires the comparison data including the amount of procured electric power and the desired amount of electric power for purchase, and calculates the difference value between the amount of procured electric power and the desired amount of electric power for purchase. The desired purchase information collecting unit 120 compares the calculated difference value with a predetermined reference. This reference is, for example, a predetermined threshold for determining whether or not the balance between the amount of procured electric power and the desired amount of electric power for purchase is maintained”, wherein examiner interpreted maintaining a power balance between procured electric power and desired electric power is interpreted as deciding the amount of requested power as the amount of transmitted power, and first condition is satisfied as explained above).

	Regarding claim 3, EDA, and KOBAYASHI teaches all of the features with respect to claim 1 as outlined above.
	KOBAYASHI further teaches wherein, in the decision processing, the processor decides the amount of supplied power as the amount of transmitted power when it is determined that the first trading condition is satisfied (Paragraph [0076] “The desired purchase information collecting unit 120 of the electric power control apparatus 100 totalizes the desired amount of electric power for purchase transmitted from each PPS terminal 300, and finalizes the final desired amount of electric power for purchase (S118). The comparison data output unit 130 outputs, for example, to the display apparatus connected to the electric power control apparatus 100, the comparison data for comparing the amount of procured electric power decided in S104 with the total of the desired amount of electric power for purchase collected in S118 (S120)”, and Paragraph [0079] “the desired purchase information collecting unit 120 acquires the comparison data including the amount of procured electric power and the desired amount of electric power for purchase, and calculates the difference value between the amount of procured electric power and the desired amount of electric power for purchase. The desired purchase information collecting unit 120 compares the calculated difference value with a predetermined reference. This reference is, for example, a predetermined threshold for determining whether or not the balance between the amount of procured electric power and the desired amount of electric power for purchase is maintained”, wherein examiner interpreted maintaining a power balance between procured electric power and desired electric power is interpreted as deciding the amount of supplied power as the amount of transmitted power, and first condition is satisfied as explained above).

Regarding claim 15, EDA teaches A power trading system (Paragraph [0103] “The power trading matching system 10 according to the embodiment is a system in which surplus power is accommodated in a plurality of customers that own a power generation device and a storage battery, and performs accommodation of surplus power between the customer A (the first customer) 20 and the customer B (the second customer) 30, as illustrated in FIG. 1”, wherein examiner interpreted power trading matching system as power trading system) in which a power supply apparatus which supplies power (Paragraph [0129] “As illustrated in FIG. 1, the power trading matching system 10 of the embodiment is connected to the electronic terminal 37 owned by the customer B 30 that is estimated to generate surplus power in a predetermined time period”, wherein examiner interpreted customer B as power supply apparatus, which includes Paragraph [0130] “As illustrated in FIG. 1, the customer B 30 includes a solar panel (power generation device) 31, a power conversion device (PCS) 32 for solar power generation, a power sensor 32a for generated power”), a power demand apparatus which requests power (Paragraph [0109] “As illustrated in FIG. 1, the power trading matching system 10 of the embodiment is connected to the electronic terminal 27 owned by the customer A 20 that requires power in a predetermined time period”, wherein examiner interpreted customer A as power demand apparatus, which includes Paragraph [0110] “the load 24, a load power sensor 24a”, wherein Paragraph [0116] “the load 24 is a power consumption body such as home appliances such as air conditioners or refrigerators in a general household, or facilities or air conditioning devices in a factory, and consumes the power supplied from the grid 40, the power generated by the solar panel 21, and the power stored in the power storage device 23”), a power storage and discharge apparatus which stores and discharges power (Paragraph [0114] “The power storage device (storage battery) 23 is provided to temporarily store the surplus power that cannot be consumed by the load 24 from the power generated by the solar panel 21. Accordingly, even when the amount of the consumed power by the load 24 is small in a time period during the daytime in which power is generated by the solar panel 21, the surplus power is stored in the power storage device 23, thereby preventing wasting of discarding the generated power”, wherein storage device 23 is part of customer A, and Paragraph [0134] “The power storage device (storage battery) 33 is provided to temporarily store the surplus power that cannot be consumed by the load 34 among the power generated by the solar panel 31. Accordingly, even when the consumed power amount in the load 34 is small in a time period during the daytime in which the power is generated by the solar panel 31, the surplus power is stored in the power storage device 33, thereby preventing wasting of discarding the generated power”, wherein storage device 33 is part of customer B), and
a power transmission switching apparatus which switches a power transmission path between the power supply apparatus, the power demand apparatus, and the power storage and discharge apparatus (Paragraph [0161] “As illustrated in FIG. 1, the power transmission control part 16 transmits the surplus power among a plurality of customers based on the combination of the customer A 20 and the customer B 30 detected by the matching part 15. Specifically, when the predetermined time period is reached, the power transmission control part 16 supplies power from the customer B 30 that has generated the surplus power to the customer A 20 that requires the power”, and Paragraph [0162] “Accordingly, the customer A receives the supply of the surplus power from the customer B 30 in the predetermined time period, such that the customer A does not need to purchase power from the power company via the grid 40”, wherein examiner interpreted power transmission control part as a power transmission switching apparatus, and wherein surplus power generated by customer B is supplied to customer A, which includes the usage of power storage device to store the surplus energy generated by solar panel (see above Paragraph [0114], and [0134]), therefore examiner interpreted power moving from energy storage and between customers A, and B as a power transmission path between power supply apparatus, the power demand apparatus, and power storage and discharge apparatus) are connected via a power network (Paragraph [0106] “A solid line connecting the respective components illustrated in FIG. 1 indicates a flow of information such as data, and a dash-dotted line indicates a flow of electricity”, and Paragraph [0170] “The supply of the surplus power is performed from the customer B 30 to the customer A 20 via the smart meters 28 and 38”, wherein examiner interpreted connection of various components in both solid line and dash-dotted line as a power network)
and that includes a supply-side computer which controls the power supply apparatus (Paragraph [0139] “the EMS 26 is connected to the electronic terminal 37”, Paragraph [0139] “the EMS 26 efficiently supplies the load 34 with the generated power of the solar panel 31 and the stored power amount in the power storage device 33 by using the detection results received from the respective sensors 32a, 33a, and 34a”, and Paragraph [0140] “the electronic terminal 37 is a PC, a tablet terminal, a smartphone, or the like owned by the customer B 30. In the embodiment, the information about the surplus power amount in the predetermined time period is input from the customer B 30 to the electronic terminal 37”, and Paragraph [0105], wherein examiner interpreted EMS in connection with electronic terminal as supply-side computer, where EMS controls supplying power to loads), a demand-side computer which controls the power demand apparatus (Paragraph [0119] “the EMS 26 is connected to the electronic terminal 27”, Paragraph [0119] “the EMS 26 efficiently supplies the load 24 with the generated power of the solar panel 21 and the stored power amount in the power storage device 23 using detection results received from the sensors 22a, 23a, and 24a”, and Paragraph [0120] “the electronic terminal 27 is a PC, a tablet terminal, a smartphone, or the like owned by the customer A 20. In the embodiment, the information on the required power amount in a predetermined time period is inputted from the customer A 20 to the electronic terminal 27” and Paragraph [0105], wherein examiner interpreted EMS in connection with electronic terminal as supply-side computer, where EMS controls supplying power to loads), and a power trading management apparatus connected so as to be able to communicate with the power transmission switching apparatus, the supply-side computer, the demand-side computer, and the power transmission switching apparatus via a communication network (Paragraph [0120] “As illustrated in FIG. 1, the electronic terminal 27 is connected to the power trading matching system 10 (a required power amount information acquisition part 11) via a communication line”, Paragraph [0140] “As illustrated in FIG. 1, the electronic terminal 37 is connected to the power trading matching system 10 (the customer information acquisition part 12) via a communication line”, wherein Paragraph [0149] “As illustrated in FIG. 1, the power trading matching system 10 includes… a power transmission controller 16”, and Paragraph [0106] “A solid line connecting the respective components illustrated in FIG. 1 indicates a flow of information such as data”, wherein examiner interpreted electronic terminals communicating, via communication line, with power trading matching system, which includes power transmission controller, as communicating with supply-side computer, demand-side computer, and power transmission switching apparatus), wherein
the power trading management apparatus (Paragraph [0103] “The power trading matching system 10 according to the embodiment is a system in which surplus power is accommodated in a plurality of customers that own a power generation device and a storage battery, and performs accommodation of surplus power between the customer A (the first customer) 20 and the customer B (the second customer) 30, as illustrated in FIG. 1”, wherein examiner interpreted power trading matching system as power trading management apparatus) includes a processor that executes a program (Paragraph [0214] “the present invention may be implemented as a power trading matching program that causes a computer to execute the power trading matching method implemented according to the flowcharts illustrated in FIGS. 4, 5, and 11”, wherein examiner interpreted power trading matching program as a program) and a storage device that stores the program (Paragraph [0215] “the present invention may be implemented as a recording medium having the power trading matching program recorded thereon”, wherein examiner interpreted recording medium as storage device that stores program),
the processor executes
reception processing of receiving power supply application data including the amount of supplied power and a supply period from the supply-side computer (Paragraph [0152] “As illustrated in FIG. 1, the customer information acquisition part 12 acquires information about the surplus power amount from the customer B 30 via the electronic terminal 37”, wherein examiner interpreted customer information acquisition part as reception processing of receiving power supply application data, and wherein electronic terminal 37 is supply-side computer, and wherein Paragraph [0153] “Here, the information about the surplus power amount inputted from the customer B 30 includes information such as the surplus power amount (kwh) estimated to be able to be supplied by the customer B 30 in the predetermined time period, the date and time of the predetermined time period”, wherein examiner interpreted surplus power amount as amount of supplied power, and predetermined time period as supply period), and receiving power demand application data including the amount of requested power and a request period from the demand-side computer (Paragraph [0150] “As illustrated in FIG. 1, the required power amount information acquisition part 11 acquires information about the required amount of power from the customer A 20 via the electronic terminal 27”, wherein examiner interpreted required power amount information acquisition part as reception processing of receiving power demand application data, and wherein electronic terminal 27 is demand-side computer, and wherein Paragraph [0151] “Here, the information about the required power amount inputted from the customer A 20 includes information such as the power amount (kwh) required by the customer A 20 in a predetermined time period, the date and time of the predetermined time period”, wherein examiner interpreted required power amount as amount of requested power, and predetermined time period as request period).
EDA does not explicitly teach determination processing of determining whether or not a first trading condition in which the supply period is a period earlier than the request period is satisfied, decision processing of deciding the amount of transmitted power for the power demand apparatus based on at least any one amount of power of the amount of supplied power and the amount of requested power when it is determined that the first trading condition is satisfied by the determination processing, and power transmission control processing of storing the amount of supplied power in the power storage and discharge apparatus from the power supply apparatus in the supply period and discharging the amount of transmitted power decided by the decision processing to the power demand apparatus from the power storage and discharge apparatus in the request period by controlling the power transmission switching apparatus.
However, KOBAYASHI teaches determination processing of determining whether or not a first trading condition in which the supply period is a period earlier than the request period is satisfied (Paragraph [0067] “when the IPP terminal 200 receives the control instruction information (information indicating the control period and the upper limit output value) notified from the system operator terminal 500, the IPP terminal 200 transmits the control instruction information, and the electric power generation prediction data and the past electric power generation record data of the electric power generating apparatus 210 to the electric power control apparatus 100 (S102)”, Paragraph [0068] “The electric power procurement information deciding unit 110 of the electric power control apparatus 100 decides the amount of electric power (the amount of procured electric power) to be procured from the electric power generating apparatus 210 using information acquired from the IPP terminal 200 (S104)”, wherein examiner interpreted electric power generation during the control period as supply period when generating electric power is done first, then Paragraph [0074] “The EMS terminal 400 determines whether or not to purchase electric power related to the sales information using the sales information received from the PPS terminal 300 (S110)”, and Paragraph [0074] “the EMS terminal 400 calculates a desired amount for purchase (the desired amount of electric power for purchase) in accordance with the current state of the consumer 40 (S112)”, Paragraph [0074] “the EMS terminal 400 determines that a maximum of 10 [kWh] can be purchased during the control period, and calculates the desired amount of electric power for purchase to be 10 [kWh]”, wherein examiner interpreted purchasing electric power during the control period as the request period, which is done after the above supply period, and control period described in Paragraph [0042] “The control instruction information includes a period (hereinafter, referred to as a control period) in which the output of each electric power generating apparatus 210 is controlled, and an upper limit output value of electric power during the period. The system operator 50 decides the control period to be a period in which the possibility of excessive supply of electric power is high (for example, a period of 11:00 to 15:00 in which an electric power generation peak of solar power generation appears), and inputs the decided period into the system operator terminal 500”, wherein examiner interpreted system operator as determination processing, which decides the control period in which supply and request period are included, and where supply period is earlier than request period, and wherein the supply period being earlier then request period is the first trading condition, as seen in Fig. 4, and explained above),
decision processing of deciding the amount of transmitted power for the power demand apparatus based on at least any one amount of power of the amount of supplied power and the amount of requested power (Paragraph [0068] “The electric power procurement information deciding unit 110 of the electric power control apparatus 100 decides the amount of electric power (the amount of procured electric power) to be procured from the electric power generating apparatus 210 using information acquired from the IPP terminal 200 (S104)”, Paragraph [0076] “The desired purchase information collecting unit 120 of the electric power control apparatus 100 totalizes the desired amount of electric power for purchase transmitted from each PPS terminal 300, and finalizes the final desired amount of electric power for purchase (S118). The comparison data output unit 130 outputs, for example, to the display apparatus connected to the electric power control apparatus 100, the comparison data for comparing the amount of procured electric power decided in S104 with the total of the desired amount of electric power for purchase collected in S118 (S120)”, wherein the comparison data output unit is used to compare the amount of supplied power and the amount of requested power, which shows the amount of transmitted power is being decided based on supplied power and requested power, and power control apparatus is interpreted as the decision processing) when it is determined that the first trading condition is satisfied by the determination processing (as seen in Fig. 4, and explained above, the supply period is earlier than requested period, thus the first trading condition is satisfied, and system operator is interpreted as determination processing), and
power transmission control processing of storing the amount of supplied power in the power storage and discharge apparatus from the power supply apparatus in the supply period (Paragraph [0074] “In a case where the EMS terminal 400 decides to purchase the electric power related to the sales information, the EMS terminal 400 calculates a desired amount for purchase (the desired amount of electric power for purchase) in accordance with the current state of the consumer 40 (S112). For example, it is assumed that the current amount of purchased electric power is zero (that is, only the electric power storage apparatus 410 is operated), the maximum capacity of the electric power storage apparatus 410 is 20 [kWh], and the state of charge (SOC) of the electric power storage apparatus 410 is 50%. In this case, the EMS terminal 400 determines that a maximum of 10 [kWh] can be purchased during the control period, and calculates the desired amount of electric power for purchase to be 10 [kWh]”, wherein examiner interpreted purchasing electric power as storing the amount of supplied power, and examiner interpreted EMS terminal as power transmission control processing, and wherein the power is supplied from power generating apparatus 210 (see Paragraph [0067], and Fig. 4), and the control period is interpreted as a supply period as explained above) and discharging the amount of transmitted power decided by the decision processing to the power demand apparatus from the power storage and discharge apparatus in the request period by controlling the power transmission switching apparatus (Paragraph [0052] “In the case of purchasing the procured electric power, each EMS terminal 400 decides the amount of electric power for purchase (a desired amount of electric power for purchase) and the electric power value (desired electric power for purchase) at each time in the case of receiving the desired amount of electric power for purchase, using the current electric power demand of the consumer 40, the state of charge (SOC) of the electric power storage apparatus 410, the amount of contracted electric power (breaking capacity), and the like”, wherein examiner interpreted purchasing electric power based on current electric power demand and state of charge of electric power storage as discharged amount of transmitted power, and examiner interpreted EMS terminal as transmission switching apparatus, and Paragraph [0074] “In this case, the EMS terminal 400 determines that a maximum of 10 [kWh] can be purchased during the control period, and calculates the desired amount of electric power for purchase to be 10 [kWh]”, wherein examiner interpreted control period which includes request period, as request period).

Claims 4-6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over EDA et al. USPGPUB 2018/0240201 (hereinafter “EDA”), in view of KOBAYASHI et al. USPGPUB 2019/0058330 (hereinafter “KOBAYASHI”), as applied to claims 1-3, and 15, further in view of Ukita et al. USP 9866024 (hereinafter “Ukita”).
	Regarding claim 4, EDA, and KOBAYASHI teaches all of the features with respect to claim 1 as outlined above.
	The combination does not explicitly teach wherein, in the decision processing, the processor decides, as the amount of transmitted power, the smaller amount of power of the amount of supplied power and the amount of requested power when it is determined that the first trading condition is satisfied.
	However, Ukita teaches wherein, in the decision processing, the processor decides, as the amount of transmitted power, the smaller amount of power of the amount of supplied power and the amount of requested power (Col. 20, Line 7-11 “In addition, after a buying or selling transaction with the electric power market has been closed, the discharging command is transmitted to the electric power controller 10 in Step S17. In addition, in the discharging command, a discharging time, an electric power amount to be discharged, and the like may also be prescribed along with the discharging instruction”, wherein process of electric power/point management server is being described with reference to Fig. 4 (see Col. 17, Line 38-48), and wherein examiner interpreted power amount to be discharged as deciding the amount of transmitted power for power demand apparatus, and wherein selling transaction is interpreted to be for power demand apparatus for various people in the power market (see Col. 6, Line 47-55) when it is determined that the first trading condition is satisfied (as seen in Fig. 28, and explained below, the supply period of time period (1) is earlier than a request period of time period (4)).
	EDA, KOBAYASHI, and Ukita are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power trading.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power trading management apparatus, as taught by EDA, and KOBAYASHI and incorporating the decision processing of deciding amount of transmitted power, as taught by Ukita.
	One of ordinary skill in the art would have been motivated to improve pricing of electric power by reducing the risk of power price fluctuation in the electric power market that are caused by unstable natural conditions which cause unstable electric power generation, as suggested by Ukita (see Col. 2, Line 21-57).

	Regarding claim 5, EDA, and KOBAYASHI teaches all of the features with respect to claim 1 as outlined above.
	EDA further teaches wherein the processor is connected so as to be able to communicate with a power-storage-and-discharge-side computer that controls the power storage and discharge apparatus via the communication network (Paragraph [0048] “The EMS terminal 400 communicates with the PPS terminal 300 and the electric power control apparatus 100, and, for example, adjusts supply and demand of electric power and controls the electric power storage apparatus 410”, wherein examiner interpreted EMS terminal as a power-storage-and-discharge-side computer, and as seen in Fig. 4, a communication line is used to communicate with other components).
	The combination does not explicitly teach in the reception processing, the processor receives power storage and discharge application data including the amount of stored and discharged power, a storage period, the amount of discharged power, and a discharge period from the power-storage-and-discharge-side computer, the first trading condition is a condition in which the storage period includes the supply period, the discharge period includes the request period, and the supply period is a period earlier than the request period,
in the determination processing, the processor determines whether or not the first trading condition and a second trading condition in which the power storage and discharge apparatus is able to store the amount of supplied power from the power supply apparatus and is able to discharge the amount of requested power to the power demand apparatus are satisfied, and in the decision processing, the processor decides the amount of transmitted power for the power demand apparatus based on the any one amount of power when it is determined that the first trading condition and the second trading condition are satisfied by the determination processing.
	However, Ukita teaches in the reception processing, the processor receives power storage and discharge application data including the amount of stored and discharged power (Col. 10, Line 43-67 “under the control of the control unit 11, the communication unit 12 transmits, to the electric power/point management server 200, electric storage amount information indicating an electric storage amount in the storage battery module 30”, and Col. 11, Line 1-5 “the transmission of the electric storage amount information may be performed in response to a request from the electric power/point management server 200”, Col.14, Line 66 – Col. 15, Line 1 “the communication unit 210 is connected, through the network, to the server of the electric power company in the electric power market or the server of the broker mediating electricity trading in the electric power market”, Col. 15, Line 17-20 “the control unit 220 includes a CPU, a RAM, a ROM, and the like. A program to be read by the CPU is stored in the ROM. The RAM is used as the working memory of the CPU. The CPU executes various processing operations on the basis of the program stored in the ROM, thereby controlling the whole electric power/point management server 200”, wherein examiner interpreted electric power/point management server as processor for reception processing), a storage period (Col. 58, Line 27-31 “when a charging command instructing to perform charging has been transmitted from the electric power/point management server 200 to the electric power controller 10, charging based on electric power from the electric power generation equipment 40 is performed (a time period (1))”, wherein time period (1) is storage period), the amount of discharged power (Col. 12, Line 22-24 “the power conditioner 13 measures a discharged electric power amount when the storage battery module 30 is discharged”, and Col. 10, Line 43-67 “under the control of the control unit 11, the communication unit 12 transmits, to the electric power/point management server 200, electric storage amount information indicating an electric storage amount in the storage battery module 30”, and Col. 11, Line 1-5 “the transmission of the electric storage amount information may be performed in response to a request from the electric power/point management server 200”, wherein examiner interpreted electric power/point management server as processor), and a discharge period (Col. 59, Line 1-6 “a discharging command instructing to perform discharging has been transmitted from the electric power/point management server 200, and the electric storage amount decreases owing to discharging (electric power selling) from the storage battery module 30 (a time period (4))”, wherein time period (4) is discharged period) from the power-storage-and-discharge-side computer (Col. 11, Line 6-9 “the communication unit 12 establishes communication, through the network, with a terminal device 50 such as a personal computer, a smartphone, a mobile phone, or the like, held by the electric storage equipment holder”, wherein Col. 7, Line 6-8 “a person holding the electric storage equipment 100 is referred to as an electric storage equipment holder”, and wherein electric storage equipment is connected to electric power/point management server as seen in Fig. 1-2, wherein examiner interpreted terminal device as power-storage-and-discharge-side computer),
the first trading condition is a condition in which the storage period includes the supply period (Col. 58, Line 27-31 “First, when a charging command instructing to perform charging has been transmitted from the electric power/point management server 200 to the electric power controller 10, charging based on electric power from the electric power generation equipment 40 is performed (a time period (1))”, wherein examiner interpreted charging during time period (1) as storage period, and it is based on electric power generation equipment, therefore includes the supply period within the time period (1)), the discharge period includes the request period (Col. 59, Line 1-6 “Next, a discharging command instructing to perform discharging has been transmitted from the electric power/point management server 200, and the electric storage amount decreases owing to discharging (electric power selling) from the storage battery module 30 (a time period (4))” Col. 6, Line 47-49 “A person desiring to perform electric power selling and a person desiring to perform electric power purchasing carry out electricity trading, thereby forming a market”, wherein examiner interpreted discharging time period (4) as discharge period, and examiner interpreted electric power selling as a request period by a person desiring to perform electric power purchasing), and the supply period is a period earlier than the request period (as seen in Fig. 28, and explained above, the supply period of time period (1) is earlier than a request period of time period (4)),
in the determination processing, the processor determines whether or not the first trading condition and a second trading condition in which the power storage and discharge apparatus is able to store the amount of supplied power from the power supply apparatus (Col. 7, Line 21-23 “Charging the electric storage equipment 100 is performed using electric power obtained by the electric power generation equipment 40”, wherein examiner interpreted charging as storing, and electric power generation equipment as power supply apparatus) and is able to discharge the amount of requested power to the power demand apparatus (Col. 7, Line 23-25 “electric power selling on the electric power market is performed owing to discharging from the electric storage equipment 100”, and Col. 6, Line 47-49 “A person desiring to perform electric power selling and a person desiring to perform electric power purchasing carry out electricity trading, thereby forming a market”, wherein examiner interpreted a person desiring to perform electric power purchasing as power demand apparatus and electric power selling as discharging requested power) are satisfied (first trading condition is satisfied as described above, and second trading condition is satisfied as described herein, and wherein Col. 7, Line 26-28 “under the control of the electric power/point management server 200, charging may be performed owing to electric power purchasing on the electric power market”, wherein examiner interpreted electric power/point management server as processor used for determination processing), and
in the decision processing, the processor decides the amount of transmitted power for the power demand apparatus based on the any one amount of power (Col. 20, Line 7-11 “In addition, after a buying or selling transaction with the electric power market has been closed, the discharging command is transmitted to the electric power controller 10 in Step S17. In addition, in the discharging command, a discharging time, an electric power amount to be discharged, and the like may also be prescribed along with the discharging instruction”, wherein process of electric power/point management server is being described with reference to Fig. 4 (see Col. 17, Line 38-48), and wherein examiner interpreted power amount to be discharged as deciding the amount of transmitted power for power demand apparatus, and wherein selling transaction is interpreted to be for power demand apparatus for various people in the power market (see Col. 6, Line 47-55)) when it is determined that the first trading condition and the second trading condition are satisfied by the determination processing (as explained above, first trading condition and second trading condition are satisfied).

	Regarding claim 6, EDA, and KOBAYASHI teaches all of the features with respect to claim 1 as outlined above.
	EDA further teaches wherein in the determination processing, the processor determines whether or not a third trading condition in which a supply price of the amount of supplied power and a request price of the amount of requested power match each other is satisfied (Paragraph [0177] “The demand conditions of the customer A illustrated in FIG. 6 include, for example,… desired unit price (a reward of the surplus power)”, Paragraph [0178] “The supply conditions of the plurality of the customers B1 to B4 illustrated in FIG. 7 include, for example,… a desired unit price (a reward of the surplus power)”, Paragraph [0176] “the supply conditions of the plurality of the customers B illustrated in FIG. 7 are stored in the condition storage part 13 together with the demand conditions of the customer A 20 illustrated in FIG. 6”, Paragraph [0191] “in the power trading matching system 10, the customer B4 is finally selected as illustrated in FIG. 9, as the combination that satisfies the condition of the customer A that is a demand side and in which the profit of the customer B that is a supply side is maximized. Accordingly, the conditions of the demand side and the supply side can be satisfied”, wherein the method is described in reference to Fig. 5 and its corresponding Paragraphs, wherein examiner interpreted price matching as the third trading condition), and
in the decision processing, the processor decides the amount of transmitted power for the power demand apparatus based on the any one amount of power when the first trading condition and the third trading condition are satisfied (Paragraph [0076] “The desired purchase information collecting unit 120 of the electric power control apparatus 100 totalizes the desired amount of electric power for purchase transmitted from each PPS terminal 300, and finalizes the final desired amount of electric power for purchase (S118). The comparison data output unit 130 outputs, for example, to the display apparatus connected to the electric power control apparatus 100, the comparison data for comparing the amount of procured electric power decided in S104 with the total of the desired amount of electric power for purchase collected in S118 (S120)”, wherein the power is transmitted only when the desired amount of electric power and procured electric power are matched and there is a supply-demand balance, which shows third trading condition is satisfied and first condition is satisfied as explained above).

	Regarding claim 9, EDA, and KOBAYASHI teaches all of the features with respect to claim 1 as outlined above.
	EDA further teaches in the reception processing, the processor receives the power supply application data from each of a plurality of supply-side computers that controls the plurality of power supply apparatuses (Paragraph [0152] “As illustrated in FIG. 1, the customer information acquisition part 12 acquires information about the surplus power amount from the customer B 30 via the electronic terminal 37”, wherein examiner interpreted customer information acquisition part as reception processing of receiving power supply application data, and wherein electronic terminal 37 is supply-side computer, and wherein Paragraph [0098] “there may be a plurality of customers B 30 capable of supplying surplus power to one customer A 20”, wherein examiner interpreted plurality of customers B as each having electronic terminal 37 and are interpreted as supply-side computers, and customers B as plurality of power supply apparatuses).
	The combination does not explicitly teach wherein the power transmission switching apparatus is connected so as to be able to transmit power from a plurality of power supply apparatuses the first trading condition is a condition in which the storage period includes the supply period of each of the plurality of power supply apparatuses, the discharge period includes the request period, and all the supply periods are periods earlier than the request period in the decision processing, the processor decides the amount of transmitted power based on at least any one amount of power of the amount of supplied power and the amount of requested power for each power supply apparatus when it is determined that the first trading condition is satisfied, and in the power transmission control processing, the processor stores the amount of supplied power in the power storage and discharge apparatus from the plurality of power supply apparatuses in the supply period for each power supply apparatus and discharges the amount of transmitted power to the power demand apparatus from the power storage and discharge apparatus in the request period by controlling the power transmission switching apparatus.
	However, Ukita teaches wherein the power transmission switching apparatus is connected so as to be able to transmit power from a plurality of power supply apparatuses (Col. 7, Line 21-23 “Charging the electric storage equipment 100 is performed using electric power obtained by the electric power generation equipment 40”, and Col. 7, Line 25-28 “In addition, under the control of the electric power/point management server 200, charging may be performed owing to electric power purchasing on the electric power market”, Col. 6, Line 39-42 “in addition to electric power generation due to the electric power generation equipment 40, electric storage may be performed by purchasing electric power from the electric power market”, and Col. 6, Line 47-49 “A person desiring to perform electric power selling and a person desiring to perform electric power purchasing carry out electricity trading, thereby forming a market”, wherein examiner interpreted electric power generation equipment in addition to purchasing power from the power market as plurality of power supply apparatuses, and electric power/point management server as power transmission switching apparatus, which is connected to electric storage equipment as explained and seen in Fig. 1-2),
the first trading condition is a condition in which the storage period includes the supply period of each of the plurality of power supply apparatuses (Col. 6, Line 39-42 “in addition to electric power generation due to the electric power generation equipment 40, electric storage may be performed by purchasing electric power from the electric power market”, and Col. 6, Line 47-49 “A person desiring to perform electric power selling and a person desiring to perform electric power purchasing carry out electricity trading, thereby forming a market”, wherein examiner interpreted electric power generation equipment in addition to purchasing power from the power market as plurality of power supply apparatuses, and wherein Col. 58, Line 27-33 “First, when a charging command instructing to perform charging has been transmitted from the electric power/point management server 200 to the electric power controller 10, charging based on electric power from the electric power generation equipment 40 is performed (a time period (1)). In this regard, however, charging may be performed owing to electric power purchasing”, wherein examiner interpreted charging during time period (1) as storage period, and it is based on electric power generation equipment or purchased power, therefore includes the supply period within the time period (1)), the discharge period includes the request period (Col. 59, Line 1-6 “Next, a discharging command instructing to perform discharging has been transmitted from the electric power/point management server 200, and the electric storage amount decreases owing to discharging (electric power selling) from the storage battery module 30 (a time period (4))” Col. 6, Line 47-49 “A person desiring to perform electric power selling and a person desiring to perform electric power purchasing carry out electricity trading, thereby forming a market”, wherein examiner interpreted discharging time period (4) as discharge period, and examiner interpreted electric power selling as a request period by a person desiring to perform electric power purchasing), and all the supply periods are periods earlier than the request period (as seen in Fig. 28, and explained above, the supply period of time period (1) is earlier than a request period of time period (4)),
in the decision processing, the processor decides the amount of transmitted power based on at least any one amount of power of the amount of supplied power and the amount of requested power for each power supply apparatus (Col. 20, Line 7-11 “In addition, after a buying or selling transaction with the electric power market has been closed, the discharging command is transmitted to the electric power controller 10 in Step S17. In addition, in the discharging command, a discharging time, an electric power amount to be discharged, and the like may also be prescribed along with the discharging instruction”, wherein process of electric power/point management server is being described with reference to Fig. 4 (see Col. 17, Line 38-48), and wherein examiner interpreted power amount to be discharged as deciding the amount of transmitted power based on amount of supplied power and amount of requested power) when it is determined that the first trading condition is satisfied (as explained above, first trading condition is satisfied), and
in the power transmission control processing, the processor stores the amount of supplied power in the power storage and discharge apparatus from the plurality of power supply apparatuses in the supply period for each power supply apparatus (Col. 6, Line 39-42 “in addition to electric power generation due to the electric power generation equipment 40, electric storage may be performed by purchasing electric power from the electric power market”, wherein examiner interpreted power generation equipment in addition with purchased power as plurality of power supply apparatus, and wherein storage is being done in the supply period) and discharges the amount of transmitted power to the power demand apparatus from the power storage and discharge apparatus in the request period by controlling the power transmission switching apparatus (Col. 20, Line 7-11 “In addition, after a buying or selling transaction with the electric power market has been closed, the discharging command is transmitted to the electric power controller 10 in Step S17. In addition, in the discharging command, a discharging time, an electric power amount to be discharged, and the like may also be prescribed along with the discharging instruction”, wherein process of electric power/point management server is being described with reference to Fig. 4 (see Col. 17, Line 38-48), and wherein examiner interpreted electric power/point management as transmission switching apparatus, and wherein selling transaction is interpreted to be for power demand apparatus for various people in the power market (see Col. 6, Line 47-55)).
EDA, KOBAYASHI, and Ukita are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power trading.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power trading management apparatus, as taught by EDA, and KOBAYASHI and incorporating the processing, as taught by Ukita.
	One of ordinary skill in the art would have been motivated to improve pricing of electric power by reducing the risk of power price fluctuation in the electric power market that are caused by unstable natural conditions which cause unstable electric power generation, as suggested by Ukita (see Col. 2, Line 21-57).

	Regarding claim 10, EDA, and KOBAYASHI teaches all of the features with respect to claim 1 as outlined above.
EDA further teaches in the reception processing, the processor receives the power demand application data from each of a plurality of demand-side computers that controls the plurality of power demand apparatuses (Paragraph [0150] “As illustrated in FIG. 1, the required power amount information acquisition part 11 acquires information about the required amount of power from the customer A 20 via the electronic terminal 27”, Paragraph [0151] “demand conditions of power required by the customer A 20 is acquired in the required power amount information acquisition part 11”, wherein examiner interpreted required power amount information acquisition part as reception processing of receiving power demand application data, and wherein electronic terminal 27 is a demand-side computer, and wherein Paragraph [0149] “The power trading matching system 10 of the embodiment is a system for accommodating the surplus power generated in the customer B 30 among a plurality of customers with respect to the customer A 20”, Paragraph [0224] “when the surplus power amount generated in the customer B is larger than the required power amount of the customer A, one customer B may be combined with a plurality of customers A”, and Paragraph [0225], wherein examiner interpreted plurality of customers A as plurality of power demand apparatuses, and wherein examiner interpreted each plurality of customers A to include electronic terminal 27, which is the demand-side computer),
	The combination does not explicitly teach wherein the power transmission switching apparatus is connected so as to be able to transmit power to a plurality of power demand apparatuses, the first trading condition is a condition in which the discharge period includes the request period of each of the plurality of power demand apparatuses, and the supply period is a period earlier than any request period, in the decision processing, the processor decides the amount of transmitted power for each power demand apparatus based on the amount of supplied power and the amount of requested power when it is determined that the first trading condition is satisfied, and in the power transmission control processing, the processor stores the amount of supplied power in the power storage and discharge apparatus from the power supply apparatus in the supply period and discharges the amount of transmitted power for each power demand apparatus to each of the plurality of power demand apparatuses from the power storage and discharge apparatus in the request period for each power demand apparatus by controlling the power transmission switching apparatus.
However, Ukita teaches wherein the power transmission switching apparatus is connected so as to be able to transmit power to a plurality of power demand apparatuses (Col. 7, Line 15-20 “the electric power/point management server 200 is connected to the electric power market through the network, acquires an electric power price in the electric power market, and also issues an electric power supplying instruction to the electric power controller 10 to perform charging or discharging”, and Col. 7, Line 23-25 “electric power selling on the electric power market is performed owing to discharging from the electric storage equipment 100”, and Col. 6, Line 47-49 “A person desiring to perform electric power selling and a person desiring to perform electric power purchasing carry out electricity trading, thereby forming a market”, wherein examiner interpreted person designing to perform electric power purchasing as plurality of power demand apparatuses, and wherein electric power/point management server is interpreted as power transmission switching apparatus),
the first trading condition is a condition in which the discharge period includes the request period of each of the plurality of power demand apparatuses (Col. 59, Line 1-6 “Next, a discharging command instructing to perform discharging has been transmitted from the electric power/point management server 200, and the electric storage amount decreases owing to discharging (electric power selling) from the storage battery module 30 (a time period (4))” Col. 6, Line 47-49 “A person desiring to perform electric power selling and a person desiring to perform electric power purchasing carry out electricity trading, thereby forming a market”, wherein examiner interpreted discharging time period (4) as discharge period, and examiner interpreted electric power selling as a request period by a person desiring to perform electric power purchasing), and the supply period is a period earlier than any request period (Col. 6, Line 39-42 “in addition to electric power generation due to the electric power generation equipment 40, electric storage may be performed by purchasing electric power from the electric power market”, and Col. 6, Line 47-49 “A person desiring to perform electric power selling and a person desiring to perform electric power purchasing carry out electricity trading, thereby forming a market”, wherein examiner interpreted electric power generation equipment in addition to purchasing power from the power market as plurality of power supply apparatuses, and wherein Col. 58, Line 27-33 “First, when a charging command instructing to perform charging has been transmitted from the electric power/point management server 200 to the electric power controller 10, charging based on electric power from the electric power generation equipment 40 is performed (a time period (1)). In this regard, however, charging may be performed owing to electric power purchasing”, wherein examiner interpreted charging during time period (1) as storage period, and it is based on electric power generation equipment or purchased power, therefore includes the supply period within the time period (1), wherein supply period of time period (1) is earlier than request period of time period (4)),
in the decision processing, the processor decides the amount of transmitted power for each power demand apparatus based on the amount of supplied power and the amount of requested power (Col. 20, Line 7-11 “In addition, after a buying or selling transaction with the electric power market has been closed, the discharging command is transmitted to the electric power controller 10 in Step S17. In addition, in the discharging command, a discharging time, an electric power amount to be discharged, and the like may also be prescribed along with the discharging instruction”, wherein process of electric power/point management server is being described with reference to Fig. 4 (see Col. 17, Line 38-48), and wherein examiner interpreted power amount to be discharged as deciding the amount of transmitted power based on amount of supplied power and amount of requested power) when it is determined that the first trading condition is satisfied (as explained above, first trading condition is satisfied), and
in the power transmission control processing, the processor stores the amount of supplied power in the power storage and discharge apparatus from the power supply apparatus in the supply period (Col. 6, Line 39-42 “in addition to electric power generation due to the electric power generation equipment 40, electric storage may be performed by purchasing electric power from the electric power market”, wherein examiner interpreted power generation equipment in addition with purchased power as plurality of power supply apparatus, and wherein storage is being done in the supply period) and discharges the amount of transmitted power for each power demand apparatus to each of the plurality of power demand apparatuses from the power storage and discharge apparatus in the request period for each power demand apparatus by controlling the power transmission switching apparatus (Col. 20, Line 7-11 “In addition, after a buying or selling transaction with the electric power market has been closed, the discharging command is transmitted to the electric power controller 10 in Step S17. In addition, in the discharging command, a discharging time, an electric power amount to be discharged, and the like may also be prescribed along with the discharging instruction”, wherein process of electric power/point management server is being described with reference to Fig. 4 (see Col. 17, Line 38-48), and wherein examiner interpreted electric power/point management as transmission switching apparatus, and wherein selling transaction is interpreted to be for power demand apparatus for various people in the power market (see Col. 6, Line 47-55), and wherein examiner interpreted person desiring to perform electric power purchasing as plurality of power demand apparatus in the power market).
EDA, KOBAYASHI, and Ukita are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power trading.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power trading management apparatus, as taught by EDA, and KOBAYASHI and incorporating the processing, as taught by Ukita.
	One of ordinary skill in the art would have been motivated to improve pricing of electric power by reducing the risk of power price fluctuation in the electric power market that are caused by unstable natural conditions which cause unstable electric power generation, as suggested by Ukita (see Col. 2, Line 21-57).

	Regarding claim 11, EDA, and KOBAYASHI teaches all of the features with respect to claim 1 as outlined above.
EDA further teaches in the reception processing, the processor receives the power supply application data from each of a plurality of supply-side computers that controls the plurality of power supply apparatuses (Paragraph [0152] “As illustrated in FIG. 1, the customer information acquisition part 12 acquires information about the surplus power amount from the customer B 30 via the electronic terminal 37”, wherein examiner interpreted customer information acquisition part as reception processing of receiving power supply application data, and wherein electronic terminal 37 is supply-side computer, and wherein Paragraph [0098] “there may be a plurality of customers B 30 capable of supplying surplus power to one customer A 20”, wherein examiner interpreted plurality of customers B as each having electronic terminal 37 and are interpreted as supply-side computers, and customers B as plurality of power supply apparatuses), and receives the power demand application data from each of a plurality of demand-side computers that controls the plurality of power demand apparatuses (Paragraph [0150] “As illustrated in FIG. 1, the required power amount information acquisition part 11 acquires information about the required amount of power from the customer A 20 via the electronic terminal 27”, Paragraph [0151] “demand conditions of power required by the customer A 20 is acquired in the required power amount information acquisition part 11”, wherein examiner interpreted required power amount information acquisition part as reception processing of receiving power demand application data, and wherein electronic terminal 27 is a demand-side computer, and wherein Paragraph [0149] “The power trading matching system 10 of the embodiment is a system for accommodating the surplus power generated in the customer B 30 among a plurality of customers with respect to the customer A 20”, Paragraph [0224] “when the surplus power amount generated in the customer B is larger than the required power amount of the customer A, one customer B may be combined with a plurality of customers A”, and Paragraph [0225], wherein examiner interpreted plurality of customers A as plurality of power demand apparatuses, and wherein examiner interpreted each plurality of customers A to include electronic terminal 27, which is the demand-side computer).
The combination does not explicitly teach wherein the power transmission switching apparatus is connected so as to be able to transmit power from a plurality of power supply apparatuses, and is connected so as to be able to transmit power to a plurality of power demand apparatuses, the first trading condition is a condition in which the storage period includes the supply period of each of the plurality of power supply apparatuses, the discharge period includes the request period of each of the plurality of power demand apparatuses, and all the supply periods are periods earlier than any request period, in the decision processing, the processor decides the amount of transmitted power for each power demand apparatus based on the amount of supplied power for each power supply apparatus and the amount of requested power for each power demand apparatus when it is determined that the first trading condition is satisfied, and in the power transmission control processing, the processor stores the amount of supplied power in the power storage and discharge apparatus from each power supply apparatus in the supply period for each power supply apparatus and discharges the amount of transmitted power for each power demand apparatus to each of the plurality of power demand apparatuses from the power storage and discharge apparatus in the request period for each power demand apparatus by controlling the power transmission switching apparatus.
However, Ukita teaches wherein the power transmission switching apparatus is connected so as to be able to transmit power from a plurality of power supply apparatuses (Col. 7, Line 21-23 “Charging the electric storage equipment 100 is performed using electric power obtained by the electric power generation equipment 40”, and Col. 7, Line 25-28 “In addition, under the control of the electric power/point management server 200, charging may be performed owing to electric power purchasing on the electric power market”, Col. 6, Line 39-42 “in addition to electric power generation due to the electric power generation equipment 40, electric storage may be performed by purchasing electric power from the electric power market”, and Col. 6, Line 47-49 “A person desiring to perform electric power selling and a person desiring to perform electric power purchasing carry out electricity trading, thereby forming a market”, wherein examiner interpreted electric power generation equipment in addition to purchasing power from the power market as plurality of power supply apparatuses, and electric power/point management server as power transmission switching apparatus, which is connected to electric storage equipment as explained and seen in Fig. 1-2), and is connected so as to be able to transmit power to a plurality of power demand apparatuses (Col. 7, Line 15-20 “the electric power/point management server 200 is connected to the electric power market through the network, acquires an electric power price in the electric power market, and also issues an electric power supplying instruction to the electric power controller 10 to perform charging or discharging”, and Col. 7, Line 23-25 “electric power selling on the electric power market is performed owing to discharging from the electric storage equipment 100”, and Col. 6, Line 47-49 “A person desiring to perform electric power selling and a person desiring to perform electric power purchasing carry out electricity trading, thereby forming a market”, wherein examiner interpreted person designing to perform electric power purchasing as plurality of power demand apparatuses, and wherein electric power/point management server is interpreted as power transmission switching apparatus),
the first trading condition is a condition in which the storage period includes the supply period of each of the plurality of power supply apparatuses (Col. 6, Line 39-42 “in addition to electric power generation due to the electric power generation equipment 40, electric storage may be performed by purchasing electric power from the electric power market”, and Col. 6, Line 47-49 “A person desiring to perform electric power selling and a person desiring to perform electric power purchasing carry out electricity trading, thereby forming a market”, wherein examiner interpreted electric power generation equipment in addition to purchasing power from the power market as plurality of power supply apparatuses, and wherein Col. 58, Line 27-33 “First, when a charging command instructing to perform charging has been transmitted from the electric power/point management server 200 to the electric power controller 10, charging based on electric power from the electric power generation equipment 40 is performed (a time period (1)). In this regard, however, charging may be performed owing to electric power purchasing”, wherein examiner interpreted charging during time period (1) as storage period, and it is based on electric power generation equipment or purchased power, therefore includes the supply period within the time period (1)), the discharge period includes the request period of each of the plurality of power demand apparatuses (Col. 59, Line 1-6 “Next, a discharging command instructing to perform discharging has been transmitted from the electric power/point management server 200, and the electric storage amount decreases owing to discharging (electric power selling) from the storage battery module 30 (a time period (4))” Col. 6, Line 47-49 “A person desiring to perform electric power selling and a person desiring to perform electric power purchasing carry out electricity trading, thereby forming a market”, wherein examiner interpreted discharging time period (4) as discharge period, and examiner interpreted electric power selling as a request period by a person desiring to perform electric power purchasing), and all the supply periods are periods earlier than any request period (as seen in Fig. 28, and explained above, the supply period of time period (1) is earlier than a request period of time period (4)),
in the decision processing, the processor decides the amount of transmitted power for each power demand apparatus based on the amount of supplied power for each power supply apparatus and the amount of requested power for each power demand apparatus (Col. 20, Line 7-11 “In addition, after a buying or selling transaction with the electric power market has been closed, the discharging command is transmitted to the electric power controller 10 in Step S17. In addition, in the discharging command, a discharging time, an electric power amount to be discharged, and the like may also be prescribed along with the discharging instruction”, wherein process of electric power/point management server is being described with reference to Fig. 4 (see Col. 17, Line 38-48), and wherein examiner interpreted power amount to be discharged as deciding the amount of transmitted power based on amount of supplied power and amount of requested power, and wherein power market includes various power suppliers and demanders as explained in Col. 6, Line 47-54) when it is determined that the first trading condition is satisfied (as explained above, first trading condition is satisfied), and
in the power transmission control processing, the processor stores the amount of supplied power in the power storage and discharge apparatus from each power supply apparatus in the supply period for each power supply apparatus (Col. 6, Line 39-42 “in addition to electric power generation due to the electric power generation equipment 40, electric storage may be performed by purchasing electric power from the electric power market”, wherein examiner interpreted power generation equipment in addition with purchased power as plurality of power supply apparatus, and wherein storage is being done in the supply period) and discharges the amount of transmitted power for each power demand apparatus to each of the plurality of power demand apparatuses from the power storage and discharge apparatus in the request period for each power demand apparatus by controlling the power transmission switching apparatus (Col. 20, Line 7-11 “In addition, after a buying or selling transaction with the electric power market has been closed, the discharging command is transmitted to the electric power controller 10 in Step S17. In addition, in the discharging command, a discharging time, an electric power amount to be discharged, and the like may also be prescribed along with the discharging instruction”, wherein process of electric power/point management server is being described with reference to Fig. 4 (see Col. 17, Line 38-48), and wherein examiner interpreted electric power/point management as transmission switching apparatus, and wherein selling transaction is interpreted to be for power demand apparatus for various people in the power market (see Col. 6, Line 47-55), and wherein examiner interpreted person desiring to perform electric power purchasing as plurality of power demand apparatus in the power market).
EDA, KOBAYASHI, and Ukita are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power trading.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power trading management apparatus, as taught by EDA, and KOBAYASHI and incorporating the processing, as taught by Ukita.
	One of ordinary skill in the art would have been motivated to improve pricing of electric power by reducing the risk of power price fluctuation in the electric power market that are caused by unstable natural conditions which cause unstable electric power generation, as suggested by Ukita (see Col. 2, Line 21-57).

Regarding claim 12, EDA, KOBAYASHI, and Ukita teaches all of the features with respect to claim 5 as outlined above.
Ukita further teaches wherein the second trading condition is a condition in which the amount of supplied power and the amount of stored power match each other (Col. 18, Line 66 – Col. 19, Line 6 “When, in Step S13, it is determined that the electric power purchasing is adequate, the processing proceeds to Step S14 (Step S13: Yes). In addition, in Step S14, the charging command is transmitted that instructs the electric power controller 10 under the control to perform charging. In addition, in the charging command, a charging time, an electric power amount to be used for charging, and the like may also be prescribed along with the charging instruction”, wherein examiner interpreted deciding amount of power to be used for charging as matching the amount of supplied power and stored power, and wherein purchasing power from the market is interpreted as supplied power) and the amount of requested power and the amount of discharged power match each other (Col. 20, Line 1-11 “When, in Step S15, it is determined that the electric power selling is adequate, the processing proceeds to Step S16 (Step S15: Yes). Next, in Step S16, a purchasing order is issued to the electric power market. In addition, after a buying or selling transaction with the electric power market has been closed, the discharging command is transmitted to the electric power controller 10 in Step S17. In addition, in the discharging command, a discharging time, an electric power amount to be discharged, and the like may also be prescribed along with the discharging instruction”, wherein examiner interpreted deciding amount of power to be discharged as matching the amount of requested power and discharged power, and wherein examiner interpreted selling power to the market as requested power).

Regarding claim 13, EDA, KOBAYASHI, and Ukita teaches all of the features with respect to claim 5 as outlined above.
EDA further teaches wherein the second trading condition is a condition in which the amount of requested power is equal to or less than the amount of supplied power (Paragraph [0166] “in step S13, the demand conditions and the supply conditions inputted from the customers A20 and B30 in step S11 and step S12 and acquired in the required power amount information acquisition part 11 and the customer information acquisition part 12 are stored in the condition storage part 13”, Paragraph [0168] “in step S14, the demand conditions and the supply conditions stored in the condition storage part 13 are checked with each other to detect a combination of the customer A 20 and the customer B 30 matching the conditions. Here, when there is a combination that matches the conditions, the process proceeds to step S15”, and Paragraph [0169] “in step S15, the surplus power is supplied from the customer B 30 to the customer A 20 in the predetermined time period based on the matched combination”, wherein examiner interpreted demand conditions and supply conditions matching between customer A and customer B, as amount of requested power is equal to amount of supplied power).
Ukita further teaches in the decision processing, the processor decides, as the amount of transmitted power, the amount of power which is equal to or more than the amount of requested power and is equal to or less than the amount of supplied power (Col. 20, Line 7-11 “In addition, after a buying or selling transaction with the electric power market has been closed, the discharging command is transmitted to the electric power controller 10 in Step S17. In addition, in the discharging command, a discharging time, an electric power amount to be discharged, and the like may also be prescribed along with the discharging instruction”, wherein process of electric power/point management server is being described with reference to Fig. 4 (see Col. 17, Line 38-48), and wherein examiner interpreted power amount to be discharged as deciding the amount of transmitted power for power demand apparatus, and wherein selling transaction is interpreted to be for power demand apparatus for various people in the power market (see Col. 6, Line 47-55), and wherein the transmitted power is equal to requested power and supplied power) when it is determined that the first trading condition and the second trading condition are satisfied by the determination processing (as explained above, first trading condition and second trading condition are satisfied).

Regarding claim 14, EDA, KOBAYASHI, and Ukita teaches all of the features with respect to claim 12 as outlined above.
Ukita further teaches wherein in the decision processing, the processor decides the amount of supplied power as the amount of transmitted power (Col. 20, Line 7-11 “In addition, after a buying or selling transaction with the electric power market has been closed, the discharging command is transmitted to the electric power controller 10 in Step S17. In addition, in the discharging command, a discharging time, an electric power amount to be discharged, and the like may also be prescribed along with the discharging instruction”, wherein process of electric power/point management server is being described with reference to Fig. 4 (see Col. 17, Line 38-48), and wherein examiner interpreted power amount to be discharged as deciding the amount of transmitted power for power demand apparatus, and wherein selling transaction is interpreted to be for power demand apparatus for various people in the power market (see Col. 6, Line 47-55)) when it is determined that the first trading condition is satisfied (as explained above, first trading condition is satisfied) and the second trading condition is not satisfied by the determination processing (Col. 26, Line 23-28 “Next, in Step S207, a difference between the electric power generation amount Pgen and the charge amount Pchrg is calculated as P1. The P1 indicates surplus electric power that has remained without being used for charging when the electric power generation amount Pgen has been allocated to charging”, which shows when a second condition in which supplied power and stored power are not equal to each other).

Allowable Subject Matter
Claims 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
de Hoog et al. [USPGPUB 2019/0190269] teaches a hardware processor may be coupled to a communication network and receive charging requests and discharging requests from a plurality of prosumer facilities via the communication network
	FUKUBAYASHI et al. [USPGPUB 2016/0226250] teaches a storage battery management device (10) including a price information acquisition unit (11) that acquires power purchasing price information, a remaining discharge capacity information acquisition unit (12) that acquires remaining discharge capacity information, and a discharging schedule generation unit (13) that generates a discharging schedule.
	EDA et al. [WO 2017/145457] teaches an electricity transaction matching system 10 comprises a required electricity quantity information acquisition section 11, a user information acquisition section 12, a surplus electricity estimation section 14 and a matching section 15.
	KUDO et al. [USPGPUB 2018/0178669] teaches a charging/discharging device includes an electricity storage unit provided in transport equipment, wherein a server device that manages charge/discharge of the electricity storage unit performs demand/supply prediction of power in the power system, decides a time, at which discharge of the electricity storage unit to the power system or charge of the electricity storage unit by power supplied from the power system is performed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./Examiner, Art Unit 2119          

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119